EXHIBIT 10.38

 

EXECUTION COPY

 

SUB-LEASE

 

            THIS SUBLEASE is made and entered into by and between Cohen Brothers
of Lexington, Inc., a Kentucky corporation, located at 740 Rockcastle Avenue,
Lexington, Kentucky 40505 (the "Sublessee") and Industrial Services of America,
Inc., a Florida corporation, located at 7100 Grade Lane, Building 1, Louisville,
KY 40213 (the "Sublessor").

 

            WITNESSETH:

 

1.         TERM - The Term of the Sublease shall commence on March 1, 2007 and
continue

through January 31, 2012 (the "Term").

 

2.         DESCRIPTION OF PREMISES - The premises subject to this Sublease
consists of the premises generally described as "1 1/2 acres of 1-2 zoned land"
located at 1400 Cahill Drive, located in Lexington Kentucky as outlined on
Exhibit "A" attached hereto and by reference made a part hereof (hereinafter
referred to as the "Premises")

 

3.         [Intentionally Deleted].

 

4.         USE OF PREMISES - The Premises shall be used and occupied by
Sublessee as a scrap metal processing facility, as well as any and all lawful
uses related thereto.  Sublessee agrees to abide by all applicable zoning
regulations and not to commit or suffer waste; to operate in a safe/sound manner
and abide by all EPA and OSHA laws, not to assign this lease, sublet or underlet
the Premises or any part thereof, or permit the sale of the interest therein by
legal process, without the written consent of the Sublessor.  Any licenses or
permits necessary for Sublessee to operate its business on the Premises will be
procured at the Sublessee's expense.  The Sublessee may not occupy or use the
Premises for any other purpose without the written consent of the Sublessor. 
Sublessee shall obey, observe and promptly comply with all valid present and
future laws, ordinances, rules, regulations, orders and requirements of the
United States of America, the Commonwealth of Kentucky, the City of Lexington,
Kentucky, and of any or all governmental authorities or agencies having
authority over said Premises and the occupancy thereof.  Sublessee shall not use
the Premises or permit same to be used for any unlawful or illegal purpose. 
Sublessee will not do, nor permit anything to be done, in, upon, or about the
subleased Premises that increases the fire hazard beyond that which will exist
by reason of the ordinary use or occupancy of the Premises set forth above. 
Sublessee will not do or permit to be done anything in, about or upon the
subleased Premises that interferes with the rights of, or tends to annoy, other
Sublessees of Sublessor; that conflict with the regulations of the Fire
Department or Board of Health; that creates a nuisance; or that is dangerous to
persons or property.  Sublessee shall not use nor permit to be used on the
Premises anything that will invalidate any policies of insurance which may now
or hereafter be carried on said Premises or increase the rate of insurance
thereon; and any increase in insurance premiums on said Premises which may be
caused by the use made thereof by Sublessee shall be paid by Sublessee.

 

5.         ACCESS TO PREMISES - During the Term, access to the property by the
Sublessee shall be limited to the regular hours of operation of the Sublessor
unless Sublessor otherwise expressly grants approval.  Sublessor and its duly
authorized agents, employees, officers and independent contractors shall have
access to the Premises during normal business hours for the purposes of
ascertaining that Sublessee is carrying out the terms, conditions and provisions
hereof, and to properly make any necessary repairs, improvements and alterations
by reason of Sublessee's default under the terms of this Lease or otherwise.

 

6.         RENT -

 

            The rent for use of the Premises during the Term shall be four
thousand five hundred ($4,500) dollars per month.

 

            Notwithstanding anything to the contrary contained elsewhere in this
Agreement, the Sublessor hereby waives the payment of rent for the first month
of this sub-lease (i.e. March 1st, 2007 through March 31st, 2007).

 

            Monthly rental payments shall be due and payable on the first day of
each and every month.  In the event a monthly rent payment is paid after the
fifth day of a month, such payment shall be deemed late and shall be subject to
a 5% late fee (i.e., 5% of the monthly rent payment) payable along with such
payment.

 

7.         SECURITY DEPOSIT - Intentionally Deleted.

 

8.         SUBJECT TO OVERLEASE - This Sublease is subject to an Overlease (the
"Overlease") entered into on February 15, 2005 between the Sublessor and the
Landlord, C & R Asphalt ("Landlord").  The Sublessee hereby acknowledges that it
has read and agrees to be bound by the terms of the Overlease.  Sublessee
acknowledges that this Sublease is contingent on the continuation of the
Overlease.

 

9.         OVERTENANT'S DUTIES - The Overlease describes the Landlord's duties. 
The Sublessee, as a third party beneficiary of the Overlease, shall have right
to enforce the terms of the Overlease in the event the Sublessor fails to
enforce its rights under the Overlease.  Such right shall be subject to
Sublessee providing notice to the Sublessor of the default specifying the
particulars of such default; and further subject to a thirty (30) day period for
the Sublessor to cure such default.

 

10.       QUIET ENJOYMENT AND TITLE - The Sublessor covenants, warrants and
represents that it has full right and power to execute and perform the Sublease
and this agreement and to grant the estate demised herein, and covenants that
the Sublessee, on paying the rent herein and performing the covenants and
agreements hereof, shall peaceably and quietly have, hold and enjoy the Premises
and all rights, easements, appurtenances and privileges belonging or in anyway
appertaining thereto, during the term of the Sublease and any extension or
renewal thereof.

 

11.       IMPROVEMENTS - Sublessee acknowledges that it is renting the Premises
in an "as is" condition and shall provide all improvements that it deems
necessary or desirable, provided, however, that no material improvements shall
be made to the Premises without Sublessor's prior written consent.  In the event
Sublessee desires to make a material improvement, Sublessee shall submit a plan
to Sublessor outlining such proposed change at least thirty (30) days prior to
any proposed construction.  If said plans are acceptable to the Sublessor,
written consent will be given to the Sublessee.  Any permission given by the
Sublessor to make structural changes or alterations shall be on the condition
that the work shall be at Sublessee's expense, unless otherwise agreed in
writing, and shall be in accordance with the building code and zoning laws of
the Lexington Metro.  All necessary approvals, consents, and licenses necessary
to perform the proposed improvements shall be the responsibility of the
Sublessee, performed at the cost of the Sublessee; and shall be performed by
licensed contractors.  All additions, fixtures and improvements upon said
Premises by the Sublessee shall thereafter be the property of the Sublessor. 
Sublessee may, at any time during the Term of this Sublease or at its
termination, sever and remove all of its mechanical equipment and other personal
property owned by it or placed on Premises by Sublessee during the Term of this
Sublease, provided, that (i) such removal shall be done so as not to cause
damage to the Premises, and (ii) at such time all rental payments due to
Sublessor are paid in full.  Sublessee shall repair, at Sublessee's expense, any
damages to the Premises caused by such removal.

 

12.       LIENS - Sublessee shall keep the property and premises free from any
mechanic's, materialman's, or similar liens or other such encumbrances in
connection with any alterations on or respecting the Premises and shall
indemnify and hold Landlord and Sublessor harmless from and against any claims,
liabilities, judgments, or costs (including attorney fees) arising out of the
same or in connection therewith.  Sublessee shall give Landlord and Sublessor
notice at least thirty (30) days prior to the commencement of any alterations on
the Premises (or such additional time as may be necessary under applicable laws)
to afford Landlord and Sublessor the opportunity of posting and recording
appropriate notices of nonresponsibility.  Sublessee shall remove any such lien
or encumbrance within ten (10) days after written notice by Landlord or
Sublessor, and if Sublessee shall fail to do so, Landlord or Sublessor may pay
the amount necessary to remove such lien or encumbrance, without being
responsible for making any investigation as to the validity thereof, and the
amount so paid shall be deemed additional rent due and payable upon demand
without limitation as to other remedies available to landlord under this
Sublease.  Any claim to a lien or encumbrance upon the Property or Premises
arising in connection with any alterations on or respecting the Premises not
performed by or at the request of Landlord or Sublessor, shall be null and void,
or at Landlord's or Sublessor's option shall attach only against Sublessee's
interest in the Premises and shall in all respects be subordinate to Landlord's
and/or Sublessor's title to the Property and Premises.  The non-removal of a
lien on the Premises within ten (10) days after receipt of written notice from
Landlord and/or Sublessee, which lien was connected with acts and/or omissions
of the Sublessee, shall be considered a material default of this Sublease.

 

13.       UTILITIES - Sublessee, during the term of the Sublease, shall pay all
charges for utilities, including but not limited to, gas, electricity,
telephone, heat, sewage, and water supplied to the Premises.  Sublesse agrees to
place all utilities with respect to the Premises in Sublessee's name and to pay
the cost of the utilities directly to the respective companies.  Sublessee
covenants and agrees that at all times the use of electric current shall never
exceed the capacity of the existing feeders to the building.

 

14.       REFUSE AND WASTE - Sublessee agrees not to allow garbage or refuse or
abandoned objects or equipment to accumulate in or remain upon the Premises. 
Sublessee shall be responsible for having its garbage disposed of, at its own
expense, and shall be responsible at its own expense for any fines or
assessments by the City of Lexington, Commonwealth of Kentucky, related thereto.

 

15.       REPAIRS AND MAINTENANCE - Sublessee accepts the Premises, buildings
and improvements in "as in" condition.  Sublessee shall keep and maintain in a
clean and orderly condition the Premises and make at its own expense all repairs
and necessary replacements, including, but without limitation, repairs or
replacement of windows, doors, glass (which shall be replaced with glass of the
same size and quality), electrical systems, plumbing, and sewage lines on the
Premises, fixtures, interior walls, floor covering, ceilings, and all appliances
within the Premises.  Sublessee shall keep all sidewalks clean and unobstructed
and free from ice and snow and shall maintain the grounds and landscaping. 
Sublessee shall, at its expense, make all repairs and additions to the Premises
as required by any governmental agency for health or safety.  Should Sublessee,
in Sublessor's sole reasonable opinion, fail to properly maintain, repair, or
replace those items for which Sublessee is responsible, Sublessor may proceed to
make said repairs or replacements and recover the cost of same from Sublessee,
as additional rent.

 

16.       SIGNS - Sublessee shall be entitled to post one (1) sign at the front
entrance of the Premises, subject to prior approval of the Sublessor (which
shall not to be unreasonably withheld).  The posting of such sign and panel
shall be in compliance with any applicable laws, regulations and/or ordinances
and

 

17.       PROHIBITION OF CERTAIN ACTIVITIES AND USES

 

            (i)         Sublessee covenants and agrees that it will not carry on
or permit any use or process in or upon the Premises in such manner as will emit
noxious or offensive odors or result in excessive noise or vibration, or which
results in the discharge or release of any hazardous wastes, hazardous
substances, hazardous materials, contaminates, pollutants, oil and fractions of
oil, or chemicals into the environment, (including without limitation, the sewer
system).  Sublessee further agrees not to treat, dispose, accumulate or store
any hazardous wastes, hazardous substances, hazardous materials, contaminates,
pollutants, oil and fractions of oil, or chemicals upon the Premises, unless
such treatment, disposal, storage or accumulation is permitted by all applicable
governmental and/or quasi governmental entities and has been agreed to by
Sublessor.  Sublessor, its agents and/or employees shall have the right to enter
upon the Premises to make inspections as may be necessary or desirable to insure
compliance by the Sublessee with the provisions of this paragraph.  If the
inspections identify noncompliance, arising from any act, course of conduct or
omission to act of the Sublessee, Sublessee's employees, agents, contractors or
customers or suppliers, then the Sublessee shall reimburse Sublessor, without
limitation, for the cost of such inspections.

 

            (ii)        The Sublessee shall be solely responsible for the
removal, remediation and elimination of any hazardous wastes, hazardous
substances, hazardous materials, contaminates, pollutants, oil and fractions of
oil, or chemicals upon the Premises arising from any act, course of conduct, or
omission to act of Sublessee, Sublessee's employees, agents, contractors,
customers or suppliers and shall proceed with due diligence with such removal,
remediation and elimination on demand.

 

18.       SURRENDER OF PREMISES - Upon the expiration or other termination of
this Sublease, Sublessee shall quit and surrender to Sublessor the Premises as
well as all equipment contained therein, in good working order and condition,
ordinary wear and tear excepted.

 

19.       HOLDING OVER - In the event Sublessee remains in possession of the
Premises after the expiration of the term of this Sublease, such holding over
shall not constitute a renewal or extension of this Sublease.  The Sublessor
may, at its option, elect to treat Sublessee as one who has not vacated at the
end of its term, and thereupon be entitled to all the remedies provided to the
Sublessor by law in that situation, or the Sublessor may elect, at its option,
to construe such holding over as a tenancy from month-to-month, subject to all
the terms and conditions of this lease, except as to duration thereof, and in
that event the Sublessee shall pay monthly rent, at a rate equal to one and
one-half (1.5) times the monthly rent.  The foregoing provisions shall not serve
to extend the term or constitute waiver of the Sublessor's rights.  Sublessee
shall remain bound to comply with all provisions of this Sublease until
Sublessee vacates the Premises.

 

20.       TAXES - During the term of this Sublease the Sublessor shall pay all
ad valorem real estate taxes that may be assessed against the Premises,
including without limitations, any improvements.

 

21.       LIABILITY INSURANCE - Sublessee shall, at its own cost and expense,
maintain and provide public liability insurance on the Premises for occurrences
where it is deemed legally liable naming Sublessor and Landlord as an additional
insured in the amount of $1,000,000 per occurrence, for injuries to or the death
of one or more persons and/or property damage and $5,000,000 in the aggregate. 
Said public liability policy, or certificate thereof, shall provide that it may
not be canceled without such insurance carrier giving Sublessor thirty (30) days
notice of its intention to do so.  Said certificate of insurance shall be
delivered to Sublessor together with proof of payment of premium therefore prior
to, or simultaneously with the signing of this agreement.  During the term of
this Sublease, Sublessee shall furnish, upon request, to Sublessor copies of the
policies or certificates evidencing such insurance.

 

22.       DAMAGE TO PREMISES - If the Premises are destroyed or damaged by fire
or other casualty, or damaged thereby to the extent that Sublessee is deprived
of occupancy of all or a significant portion of the Premises, all rent shall be
abated until the Premises are repaired by Sublessor.  If the Premises are so
substantially destroyed that the Sublessor decides in its sole reasonable
discretion not to repair or rebuild, Sublessor, within thirty (30) days after
the damage is incurred, may terminate this Sublease by notice to the Sublessee. 
If the Premises are partially destroyed or damaged, whereby the Sublessee shall
be deprived of only a portion of said Premises, the Sublessor may cancel this
Sublease or rebuild at its option.  If Sublessor chooses to rebuild, a
proportionate allowance shall be made from the rent during the period required
for such repairs, in the proportion which the number of square feet of which the
Sublessee is deprived by such damage and the making of such repairs bears to the
total square feet of the Premises.  Upon restoration of the building and
Premises, Sublessee shall continue the operation of the business and rent shall
resume at its normal rate.

 

23.       INDEMNIFICATION - The Sublessee agrees to and does hereby indemnify
and hold harmless Sublessor, its divisions, subsidiaries and assigns from any
and all liability, loss, damage, cost or expense (including legal expenses and
reasonable counsel fees), arising out of or in connection with (i) any breach or
alleged breach of this agreement asserted by a third party, (ii) any third party
claim which is inconsistent with any of the warranties or representations made
by the Sublessee in this agreement and/or (iii) any such damage or injury to
person or property caused by or resulting from negligence, willful misconduct or
any wrongful act or omission to act on part of the Sublessee, its employees
and/or agents, provided the said claim has been settled with Sublessee's consent
(which shall not be unreasonably withheld) or has been reduced to a final
judgment, and the Sublessee agrees to reimburse Sublessor its divisions,
subsidiaries and assigns on demand for any payment made at any time after the
date hereof in respect of any liability or claim in respect of which Sublessor
its divisions, subsidiaries and assigns are entitled to be indemnified.  The
Sublessee will receive prompt written notice of each claim and shall have the
right to participate in the defense thereof with counsel of Sublessee's own
choice and at Sublessee's own expense, provided, however, that Sublessor shall
have the right at all times to maintain control of the conduct of the defense. 
This indemnity shall survive any termination and/or expiration of this
Agreement.

 

24.       ASSIGNMENT - Sublessee shall not assign this Sublease, in whole or in
part, without the written consent of Sublessor.  If such consent is granted,
said assignment shall be subject to all of the terms and conditions set forth
herein.  In the event that the Premises are sold to any purchaser other than the
Sublessee, such sale shall be made expressly subject to all of the terms,
covenants, and conditions of this Sublease.  Sublessee shall not sublease all or
any part of the Premises.

 

25.       CONDEMNATION - In the event the Premises are appropriated or otherwise
taken or the use thereof is canceled or materially impaired, not due to any act
or omission on the part of Sublessee, under the power of eminent domain or by
paramount authority, the Sublessee or Sublessor shall have the right and option
to terminate this Sublease by giving notice of such intention to the other
within thirty (30) days after Sublessor receives notice of condemnation from the
condemning authority, the termination date to be at least sixty (60) days after
the date of such termination notice.  If this Sublease is not so terminated,
there shall be an appropriate reduction of rent in the proportion by which the
number of square feet of which the Sublessee is deprived by such taking bears to
the total square feet in the Premises.

 

26.       DEFAULT - If Sublessee shall fail to pay any installment of rent
promptly on the day when the same shall become due, and shall continue in
default for a period of ten (10) business days after receipt of written notice
thereof by Sublessor, or if Sublessee shall fail: (1) to promptly keep and
perform any other material affirmative covenant, term or condition of this
Sublease; and (2) to commence such performance in good faith in accordance with
the terms of this Sublease; and shall continue in default for a period of ten
(10) business days after receipt of written notice thereof by Sublessor, then
and in any such event, and as often as any such event shall occur, provided
Sublessee has failed to cure such default within ten (10) business days. 
Sublessor may, at its sole election and in addition to any and all other
remedies provided by law or contained in this Sublease, declare this Sublease
terminated and enter into and upon the Premises and take back same from
Sublessee.  In such event, Sublessee shall not be released from the rent past
due, or future rent, or from the payment of damages for the breach of this
Sublease by Sublessee.  Furthermore, in the event of a default of the terms of
this Sublease, the Sublessor shall be reimbursed by the Sublessee for all legal
fees incurred by the Sublessor in connection with the enforcement of the terms
of this Agreement.  All remedies of Sublessor shall be cumulative or alternate,
and the exercise of one remedy shall not waive the exercise of any other remedy.

 

27.       BROKERS - Sublessor and Sublessee acknowledge neither party engaged a
real estate broker or agent in connection with this Sublease transaction.

 

28.       BANKRUPTCY - If at any time during the term of this Lease, Sublessee
is adjudged bankrupt or insolvent, either as a result of voluntary or
involuntary proceedings, by a court of competent jurisdiction, or if Sublessee
makes an assignment for the benefit of creditors, or if a receiver is appointed
for Sublessee, then, and in any of such events, Sublessor may declare this lease
forfeited, canceled, and terminated without further action on the part of
Sublessor or Sublessee, and Sublessor may at once re-enter and take possession
of the Premises, but in no event shall Sublessee be relieved of any liability
theretofore incurred for rent or on account of the violation of any of the
terms, conditions and covenants of this Lease.

 

29.       WAIVER OF REQUIREMENTS - No forbearance by Sublessor in the
enforcement of any forfeiture or the breach of any covenant by the Sublessee
shall impair or waive the right to rely upon or enforce such forfeiture or
breach, or any subsequent forfeiture or breach, and the acceptance by the
Sublessor of a portion or of all of the rent which may be due shall not
constitute a waiver of any forfeiture or any breach or of any damages or rent
due to Sublessor by Sublessee.

 

30.       LEASE ACCEPTANCE - This agreement contains all the oral and written
agreements, representations and arrangements between the parties hereto.  Any
rights which the respective parties hereto may have under any previous contracts
or oral arrangements are hereby canceled and terminated, and no representations
or warranties are made or implied other than as set forth herein.  This lease
may not be amended or modified except by a duly executed written instrument
entered into by the parties hereto.  All the covenants and agreements herein
made shall extend to and be binding upon the representatives, successors in
interest and assigns of Sublessor and of Sublessee.  In the event that, at any
future time, one or more clauses of this lease shall be held to be void by any
court of competent jurisdiction for any reason, such clauses shall be deemed to
be separable and the remainder of this lease shall be deemed to be valid and in
full force and effect.

 

31.       NON-COMPETE - Sublessor agrees that during the Term of this Sub-Lease,
Sublessor will not own and operate a scrap metal processing facility within a
twenty (20) mile radius of the Premises.

 

32.       NOTICES - If at any time after the execution of this Lease it shall
become necessary for one of the parties hereto to serve any notice, demand or
communication upon the other party, such notice, demand or communication shall
be in writing signed by the party serving the same delivered by the registered
or certified United States mail, return receipt requested; and

 

            a)         If intended for Sublessee, shall be addressed to:

 

                        Baker Iron and Metal, Company

                        740 Rockcastle Avenue

                        Lexington, Kentucky 40505

 

            b)         If intended for Sublessor, shall be addressed to:

 

                        ISA

                        P.O. Box 32428

                        Louisville, Kentucky 40232

 

            c)         If intended for Landlord, shall be addressed to:

 

                        C & R Asphalt Land Acquisition Company, LLC

                        2136 Ladera Lane

                        Lexington, Kentucky 40514

 

or to such other address as either party may have furnished to the other in
writing as the place for service of notice.  Any notice so mailed shall be
deemed to have been given as of the time the same is received by the party to
whom the notice is being sent.

 

33.       MISCELLANEOUS - This agreement shall be governed by the laws of the
Commonwealth of Kentucky.  The terms, conditions and covenants of this Sub-Lease
shall be binding upon and shall inure to the benefit of each of the parties
successors and assigns.  This agreement may be executed in one or more
counterparts, each of which together shall constitute one instrument.

 

            IN WITNESS WHEREOF, the signatures of the Sublessor and Sublessee,
by their authorized respective officer or parties, as of this 28th day of
February, 2007.

 

COHEN BROTHERS OF LEXINGTON, INC.        INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

By: /s/ Kenneth Cohen                                                 By: /s/
Harry Kletter

 

Name:    Kenneth Cohen                                             Name:  Harry
Kletter

 

Title: President                                                    
        Title:  CEO

 

 

ACKNOWLEDGED AND CONSENTED TO:

 

C & R ASPHALT LAND ACQUISITION COMPANY, LLC

 

 

By:______________________________

 

Name:____________________________

 

Title:_____________________________

 

 

 

--------------------------------------------------------------------------------

 

INDUSTRIAL SERVICES OF AMERICA, INC.

7100 GRADE LANE, BUILDING #1

LOUISVILLE, KENTUCKY 40213

 

March 7, 2007

 

C & R Asphalt Land Acquisition Company, LLC

102 Furlong Trail

Nicholasville, KY 40356

Attn: William Blair

 

Re:      1400 Cahill Drive, Lexington, Kentucky

 

Dear Mr. Blair.

 

            Reference is made to the Lease Agreement (the "Lease') dated
February 15, 2005 between Industrial Services of America, Inc. ("ISA") and C & R
Asphalt Land Acquisition Company, LLC (the "Landlord").

 

            This shall confirm that the sub-tease of the Premises (as defined in
the Lease) by ISA to Cohen Brothers of Lexington, Inc. based in Lexington,
Kentucky (the "Sub-Tenant") is hereby deemed consented to provided the terms of
the underlying Lease remain in full force and effect.

 

            Without limiting the generality of the foregoing ISA agrees to
remain liable to the Landlord for compliance with all of the terms of the
Lease.  Said liability shall be joint and several with the Sub-Tenant.

 

            If the foregoing meets with your approval, please sign in the space
provided below and kindly return a copy to us.

 

                                                                       
Sincerely,

 

                                                                       
INDUSTRIAL SERVICES OF AMERICA, INC.

 

                                                                        By: /s/
Harry Kletter

                                                                                   
Harry Kletter

                                                                                   
President

 

CONSENTED TO AND AGREED TO:

 

C & R ASPHALT LAND ACQUISITION COMPANY, LLC

 

By: /s/ William Blair

            William Blair

            Member

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------